PER CURIAM.
We initially accepted the decision in Hammond v. State, 727 So.2d 979 (Fla. 2d DCA 1999), for review based on alleged express and direct conflict with our opinion in Trotter v. State, 576 So.2d 691 (Fla.1990). Upon closer examination and after oral argument in this case, we find that jurisdiction was improvidently granted. Accordingly, we dismiss the petition for review.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, PARIENTE, LEWIS and QUINCE, JJ., concur.
PARIENTE, J., concurs specially with an opinion.
ANSTEAD, J., dissents.